DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JIMMY DESILUS,
                              Appellant,

                                    v.

                       JAMES KELGARD, et al.,
                             Appellees.

                              No. 4D19-2326

                          [November 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE 15-
019582.

  Nadia M. Metroka of Metroka Law, PLLC, Fort Lauderdale, for
appellant.

   Rand Ackerman of Green, Ackerman & Matzner, P.A., Boca Raton, and
Elizabeth K. Russo of Russo Appellate Firm, P.A., Miami, for appellee
James Kelgard.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN, JJ., and BELL, CAROLYN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.